            Case
            Case1:20-cv-04891-PAC
                 1:20-cv-04891-PAC Document
                                   Document22
                                            8 Filed
                                              Filed06/26/20
                                                    07/02/20 Page
                                                             Page11of
                                                                   of22

                                                                  7/2/2020
                                                                  The Court cannot sign the papers in the
                                                                  present form. Plaintiffs must comply
UNITED STATES DISTRICT COURT                                      with the requirements set forth in the
FOR THE SOUTHERN DISTRICT OF NEW YORK                             Federal Rules of Civil Procedure,
                                                                  including, inter alia, providing notice to
HUDSON FURNITURE, INC., and                                       the opposing party.
BARLAS BAYLAR                                                     SO ORDERED.

                                      Plaintiffs,

       v.                                                            Case No. 20-cv-04891

ALAN MIZRAHI d/b/a ALAN MIZRAHI LIGHTING,
and LIGHTING DESIGN WHOLESALERS INC.,

                                      Defendants.


                        PLAINTIFFS’ NOTICE OF MOTION
                        FOR PRELIMINARY INJUNCTION

                PLEASE TAKE NOTICE that upon the Declaration of Patrick J. Hines, sworn to

the 25th day of June, 2020, and the exhibits annexed thereto, Declaration of Barlas Baylar, sworn

to the 24th day of June, 2020, and the exhibits annexed thereto, and the accompanying

memorandum of law, and the entire record herein, Plaintiffs hereby move the Court for entry of

an Order pursuant to (i) 17 U.S.C. §§ 501 et seq. (the “Copyright Act”), specifically 17 U.S.C. §

502; (ii) the Trademark Act of 1946, § 15 U.S.C. §§ 1051 et seq., as amended by the Trademark

Counterfeiting Act of 1984, Public Law 98-473 (October 12, 1984), and the Prioritizing

Resources and Organization for Intellectual Property Act of 2007, H.R. 4279 (October 13, 2008)

(the “Lanham Act”), specifically 15 U.S.C. § 1116; (iii) 35 U.S.C. § 283; (iv) Federal Rule of

Procedure 65; (v) 28 U.S.C. § 1651 (the “All Writs Act”); and/or the inherent equitable powers

of this Court, (1) preliminarily enjoining Defendants from further acts of infringement of

Plaintiffs’ copyrights, trademarks, and design patents, (2) enjoining Defendants and their
              Case
              Case1:20-cv-04891-PAC
                   1:20-cv-04891-PAC Document
                                     Document22
                                              8 Filed
                                                Filed06/26/20
                                                      07/02/20 Page
                                                               Page22of
                                                                     of22




financial service providers from fraudulently transferring assets, and (3) relieving Plaintiffs of

the obligation to post bond prior to issuance of a preliminary injunction.


                      A Proposed Order is attached hereto.


Dated:       June 25, 2020


                                                   HODGSON RUSS LLP
                                                   Attorneys for Hudson Furniture, Inc. and
                                                   Barlas Baylar


                                                   By: /s/ Patrick J. Hines
                                                           Patrick J. Hines
                                                   605 3rd Avenue, Suite 2300
                                                   New York, New York 10158
                                                   212-751-4300




                                                    -2-
082181.00110 Litigation 15509323v1
